Citation Nr: 0905686	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  08-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to October 
1979.  He died on December [redacted], 2005.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied service connection for the 
cause of the Veteran's death.  The appellant perfected a 
timely appeal of this determination to the Board.

In January 2009, the appellant appeared and offered testimony 
in support of her claim before the undersigned at a Board 
hearing in Washington, DC.  The appellant's testimony on that 
occasion has been transcribed and associated with the claims 
file.


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2005.

2.  The Veteran's service-connected disabilities were lumbar 
spinal stenosis, rated 20 percent disabling, and bilateral 
hearing loss, rated noncompensably (0 percent) disabling.

3.  The cause of the Veteran's death was chronic congestive 
heart failure, due to dilated cardiomyopathy.

4.  The Veteran suffered no cardiovascular injury or disease 
in service.

5.  The Veteran did not have continuous symptoms of a 
cardiovascular disorder after service.

6.  Chronic congestive heart failure and dilated 
cardiomyopathy are not etiologically related to the Veteran's 
period of service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2008), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim, and the division of 
responsibility between the appellant and VA for obtaining 
that evidence.  In this regard, a July 2007 letter to the 
appellant from the Agency of Original Jurisdiction (AOJ) 
specifically notified her of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection for cause of death.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

The July 2007 VCAA notice letter to the appellant provided 
both an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition, and an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  The Board notes that a 
statement of the conditions for which the Veteran was service 
connected at the time of his death was not included in the 
notice letter.  However, the RO's October 2007 rating 
decision provided such a statement of the conditions for 
which the Veteran was service-connected at the time of his 
death, the appellant responded to such decision with a 
December 2007 notice of disagreement, and the RO 
readjudicated the matter in a February 2008 Statement of the 
Case.  Moreover, during her January 2009 Board hearing, the 
appellant indicated that she was not claiming that either of 
the Veteran's service-connected disabilities was related to 
the cause of his death, but rather that cardiovascular 
problems etiologically related to the cause of the Veteran's 
death began in service.  Thus, the Board finds that the 
appellant was not prejudiced by any inadequate notice, and 
that there is no reason to believe a different result would 
have been obtained had any error not occurred.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the Veteran's 
service medical records, the Veteran's death certificate, 
private post-service medical records, VA medical treatment 
records, the appellant's testimony at her January 2009 
hearing, and written statements from the appellant.

The Board acknowledges the appellant's and her 
representative's contention that the instant matter should be 
remanded for a VA medical opinion to determine whether there 
was a nexus between the Veteran's period of service and the 
cause of his death.  However, a remand for a nexus opinion is 
not warranted in this case because the Board finds that the 
record contains sufficient competent evidence to decide the 
claim.  Although the appellant asserts that the Veteran made 
certain complaints and showed certain symptoms in service, 
the weight of the lay and medical evidence, which includes 
service treatment records and an April 1980 VA examination, 
outweighs such assertions of in-service symptomatology and 
reflects that the Veteran did not have a cardiovascular 
condition in service.  There is no in-service cardiovascular 
injury or disease to which a medical opinion could relate the 
veteran's terminal dilated cardiomyopathy or congestive heart 
failure.  In addition, as explained below, the weight of the 
lay and medical evidence demonstrates no continuous post-
service cardiovascular problems until January 2000.  Such 
lack of any reference to service or any period of time close 
to the Veteran's period of service in the post-service 
evidence, including the veteran's own lay history and 
complaints, further reflects that there would be no basis 
upon which a medical etiology (nexus) opinion could relate 
the veteran's terminal dilated cardiomyopathy or congestive 
heart failure to service.  

Moreover, even considering the appellant's assertions, the 
evidence of record does not indicate that the cause of the 
Veteran's death may be associated with an established event, 
injury or disease in service.  As explained below, there is 
no competent evidence that suggests a nexus between the 
Veteran's death and his period of service, and no credible 
evidence of continuity of symptomatology from the Veteran's 
period of service to the time of his diagnoses of heart 
problems.  For these reasons, the Board finds that the 
existing evidence of record is sufficient to decide the 
claim, and such medical etiology opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the appellant; 
therefore, the Board determines that VA has made reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate her claim.

Service Connection for the Cause of Death

The appellant contends that she is entitled to service 
connection for the cause of the Veteran's death.  She 
specifically contends that the veteran experienced symptoms 
such as chest pain, heart palpitations, and fatigue during 
active duty service, and believes that these symptoms show an 
onset of cardiovascular disease in service. 

When a veteran dies due to a service-connected or compensable 
disability, the veteran's surviving spouse, children and 
parents are entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1310.  The death of a veteran is 
considered to have been due to a service-connected disability 
when the evidence establishes that such disability was either 
the principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  A disability is considered to be the principal 
(primary) cause of death when it, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A disability is considered to be a contributory 
cause of death when it contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that a disability casually shared in 
producing death; it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  Generally, minor 
service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, are 
not held to have contributed to death when such death is 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, for certain 
chronic diseases, such as cardiovascular disease, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for cardiovascular disease is one year.  
38 C.F.R. §§ 3.307, 3.309(a).

According to the Veteran's death certificate, the Veteran 
died on December [redacted], 2005.  The cause of the Veteran's death 
was listed as chronic congestive heart failure, due to or as 
a consequence of dilated cardiomyopathy.

At the time of the Veterans' death, his service-connected 
disabilities were lumbar spinal stenosis, rated 20 percent 
disabling, and high frequency hearing loss, rated 0 percent 
disabling.

During the January 2009 Board personal hearing, the appellant 
indicated that she was not claiming that either of the 
Veteran's service-connected disabilities was related to the 
cause of his death.  Rather, the appellant contended that 
cardiovascular problems etiologically related to the cause of 
the Veteran's death began in service.  The appellant 
testified at the January 2009 personal hearing that, during 
the Veteran's period of service, he complained of chest 
pains, that he would be tired when he got home, and that the 
appellant tried to convince the Veteran to go to the doctor, 
but he ignored her.  She also testified that the Veteran's 
symptoms got worse shortly before he retired from service in 
October 1979.  She furthermore testified that, toward the end 
of his period of service, the Veteran would occasionally stop 
breathing in his sleep, and that he would complain about 
being dizzy, getting headaches, and his heart beating fast 
and irregularly.

Service treatment records do not reflect complaints of or 
treatment for dilated cardiomyopathy or any other 
cardiovascular problems.  July and August 1978 records, and 
January and February 1979 records, indicate treatment for low 
back pain, which included complaints by the Veteran of his 
left leg feeling cold or numb, or pain radiating down his 
left leg.  While one July 1978 record indicates a diagnosis 
of possible vascular compromise, the Veteran's left leg 
problems were consistently related to his back problems by 
the medical providers in service, with diagnoses of sciatica 
and questionable herniated nucleus pulposus.

On an April 1979 dental questionnaire during service, the 
Veteran indicated that he did not have, and had never had, 
high blood pressure, heart disease, rheumatic fever or 
murmur, or convulsions or dizzy spells.  The Veteran 
separated from active service in October 1979.

On April 1980 VA examination after service, the Veteran was 
evaluated as having a normal cardiovascular examination, and 
his blood pressure was noted to be 100/70.  The Veteran gave 
no history of, or reported current complaints of, chest pains 
or cardiovascular problems at that time.

The earliest indication in the medical record of treatment 
for any cardiovascular problem is a post-service January 2000 
private permanent pacemaker implementation report.  The 
report indicates that the Veteran had palpitations and 
dizziness, and was found "to have atrial fibrillation with 
paroxysmally with long pauses when he terminated to sinus 
rhythm," and that these were associated with severe 
dizziness.  

Subsequent private and Naval Medical Center treatment records 
indicate history of and treatment for cardiovascular 
problems, including the following: ischemic heart disease, 
status post question one vessel coronary bypass and mitral 
valve replacement in January 2004; coronary bypass surgery; 
history of recurrent congestive heart failure; rheumatic 
heart disease; coronary artery disease, left atrial 
dysrhythmias; congestive heart failure; and hypertension.  
There is no indication in the medical record than any such 
cardiovascular problems dated back to, or were related to, 
the Veteran's period of service in any way. 

After reviewing all the evidence of record, both lay and 
medical evidence, the Board finds a preponderance of the 
evidence to be against the appellant's claim of service 
connection for the cause of the Veteran's death.  The Board 
finds that the record does not reflect that a cardiovascular 
condition, or any condition related to chronic congestive 
heart failure or dilated cardiomyopathy, was incurred in or 
caused by service.  There is no indication that a 
cardiovascular disorder began in service, or manifested to a 
degree of 10 percent within a year of service.  The Veterans 
service treatment records do not indicate any cardiovascular 
complaints, findings, diagnoses, or treatment, and 
cardiovascular problems were specifically denied by the 
Veteran during service in April 1979.  

The Board recognizes the appellant's assertions and personal 
hearing testimony that, during the Veteran's period of 
service, he complained of chest pains, being tired when he 
got home, being dizzy, getting headaches, and his heart 
beating fast and irregularly, and that he would occasionally 
stop breathing in his sleep.  The appellant is competent to 
testify that the Veteran made such complaints.  However, in 
light of the evidence indicating that the Veteran did not 
complain of any cardiovascular problems in service or within 
a year after service; specifically denied such symptoms in 
service in April 1979; specifically denied such symptoms at 
an April 1980 VA examination, and was found to have normal 
cardiovascular findings in April 1980; and the fact that 
there is no cardiovascular treatment of record in service or 
until more than 20 years after the Veteran's period of 
service, the weight of the evidence shows no in-service 
cardiovascular injury or disease, thus outweighing the 
appellant's assertions.  

The Board acknowledges the contentions of the appellant's 
representative at the January 2009 Board hearing, that the 
Veteran complained of numbness in the left leg, and that the 
service treatment records indicated the possibility of 
vascular disease.  However, such assertion by the appellant 
is outweighed by service treatment record evidence that 
indicates only a questionable diagnosis in July 1978 of 
possible vascular compromise with respect to the Veteran's 
left leg, but otherwise associates such left leg symptoms to 
the Veteran's back disability by, and does not demonstrate a 
cardiovascular disorder.  Service treatment records are 
otherwise negative for any complaints, findings, diagnosis, 
or treatment for a cardiovascular disorder.

The Board finds that the record does not reflect continuity 
of symptomatology after service.  Soon after service, at a VA 
examination in April 1980, the Veteran had normal blood 
pressure, and normal cardiovascular examination, with no 
history or complaints related to cardiovascular problems. The 
earliest medical evidence of any cardiovascular problem is 
dated in January 2000.  Also, no medical evidence of record 
dates the Veteran's heart problems as beginning any time soon 
after his period of service.

To the extent that the appellant asserts that the Veteran had 
observable symptomatology of a cardiovascular disorder for 
over 20 years, from his period of service until his January 
2000 medical treatment, the appellant's assertions are 
outweighed by the lack of in-service complaints, findings, 
diagnoses, or treatment, the specific in-service denial of 
such cardiovascular symptoms or complaints (April 1979), the 
negative history, complaints, and clinical findings of a 
cardiovascular disability at a post-service April 1980 VA 
examination, or post-service competent evidence of a 
cardiovascular disability until more than 20 years after the 
Veteran's period of service.  The Board also notes that, 
although the appellant is competent to testify that the 
Veteran made complaints in service, she is not competent to 
determine that a cardiovascular problem began in service, as 
such determination is medical in nature.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The Board further finds that the evidence does not establish 
a nexus between service and the Veteran's cause of death.  
There is no medical opinion or other competent medical 
evidence of record linking dilated cardiomyopathy or any 
cardiovascular condition to the Veteran's period of service.  
Moreover, as indicated, because the weight of the evidence 
shows no in-service cardiovascular injury or disease, there 
is nothing in service to which a medical opinion could relate 
the veteran's terminal dilated cardiomyopathy or congestive 
heart failure. 



For these reasons, the Board finds that the criteria for 
service connection for the cause of the Veteran's death have 
not been met.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


